


110 HR 5934 IH: TRUCC Act
U.S. House of Representatives
2008-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5934
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2008
			Mr. Petri introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to require that
		  fuel surcharges collected by a motor carrier, broker, or freight forwarder be
		  passed through to the person responsible for bearing the cost of fuel, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Trust in Reliable Understanding of
			 Consumer Costs Act or the TRUCC Act.
		2.Disclosure and pass
			 through of motor carrier fuel costs
			(a)In
			 generalSection 14102 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
				
					(c)Disclosure and
				pass through to cost bearerA motor carrier, broker, or freight
				forwarder providing or arranging transportation or service using motor vehicles
				not owned by it and using fuel for which it does not bear the cost shall
				provide to the person that bears the cost of such fuel—
						(1)a payment in an
				amount equal to the charges invoiced or otherwise presented to the person
				directly responsible to the motor carrier, broker, or freight forwarder, which
				relate to the cost of the fuel; and
						(2)at the time payment
				is made under paragraph (1), a written list that specifically identifies any
				freight charge, brokerage fee or commission, fuel surcharge or adjustment, and
				any other charges invoiced or otherwise presented to the person described in
				paragraph
				(1).
						.
			(b)Billing and
			 collection practicesSection
			 13708(b) of title 49, United States Code, is amended to read as follows:
				
					(b)False or
				misleading informationNo person may cause a motor carrier,
				broker, or freight forwarder to present false or misleading information on a
				document or in an oral representation about the actual rate, charge, or
				allowance to any party to the transaction or
				transportation.
					.
			
